Citation Nr: 0326318	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Dixie Regional Medical Center from May 
12, 1998 to May 13, 1998.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Salt Lake City, Utah.  The claims folder has been secured 
from the Regional Office (RO) also in Salt Lake City, Utah.  

The veteran testified before the undersigned at a Board 
hearing in Washington, DC in April 2002.  A transcript of 
that hearing is associated with the claims folder. 

The Board issued a decision on this appeal in May 2002, 
denying entitlement to payment or reimbursement of private 
medical expenses described above.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, in a February 2003 Order, the Court vacated the 
Board decision and remanded the matter to the Board.  By 
letter dated in May 2003, the Board advised the veteran and 
his representative that they had additional time in which to 
supplement the evidence and argument before the Board.  The 
August 2003 response from the veteran's representative has 
been associated with the claims folder.  The case is again 
ready for consideration by the Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.   

The Joint Motion for Remand and to Stay Proceedings stated 
that review of the claims folder and Medical Administration 
Services (MAS) file fails to reveal notice from the VAMC to 
the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
VAMC is required in order to correct this deficiency.

It is observed that, in the May 2002 decision vacated by the 
Court, the Board noted that the veteran had raised in January 
1999 and May 1999 an informal claim for service connection 
for umbilical hernia, private medical treatment for which 
received in May 1998 is the basis for the current appeal.  
The Board stated that, absent evidence or allegation of an 
earlier formal or informal claim, the service connection 
issue was not inextricably intertwined with the issue on 
appeal.  The matter was referred to the RO for the 
appropriate action.  Review of the claims folder fails to 
disclose any indication that the RO has undertaken 
development or adjudication or that claim.  However, in his 
August 2003 correspondence, the veteran's representative 
specifically asks that of action on the issue on appeal be 
deferred pending adjudication by the RO of the claim for 
service connection for umbilical hernia.  Insofar as the 
claim has not yet been developed for adjudication, the Board 
acknowledges the possibility that additional evidence may 
alter the current procedural picture and impact the 
determination as to entitlement to payment or reimbursement 
of private medical expenses at issue.  Therefore, in order to 
comply with the representative's request, the Board directs 
the VAMC to defer readjudication of the issue of entitlement 
to payment or reimbursement of private medical expenses 
incurred at Dixie Regional Medical Center from May 12, 1998 
to May 13, 1998 until after the RO has developed and 
adjudicated the issue of service connection for umbilical 
hernia.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should be requested to 
adjudicate the veteran's claim of service 
connection for umbilical hernia.  The RO 
must provide notice of the rating 
decision to the veteran and his 
representative as provided by law and 
regulation.  

2.  After the RO takes adjudicative 
action indicated above, the VAMC should 
take the appropriate steps to comply with 
the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The VAMC should 
allow the appropriate period of time for 
response.  

3.  After receiving notice of the rating 
action taken by the RO on the service 
connection issue, the VAMC should then 
readjudicate the issue of entitlement to 
payment or reimbursement of private 
medical expenses incurred at Dixie 
Regional Medical Center from May 12, 1998 
to May 13, 1998.  If the disposition 
remains unfavorable, the VAMC should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review.  The Board intimates no opinion as to 
the ultimate outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


